        Case 4:15-cr-00233-BSM Document 372 Filed 06/18/20 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION

UNITED STATES OF AMERICA                                                       PLAINTIFF

v.                          Case No. 4:15-CR-00233-7 BSM

AARON RAY BROWN                                                              DEFENDANT

                                          ORDER

       Aaron Brown’s motion to amend the judgment [Doc. No. 371] is granted. See Fed.

R. Crim. P. 36. Due to a clerical error, the judgment erroneously lists the conviction under

18 U.S.C. § 924(e) and lists the offense as a Class A felony. The judgment should only list

the conviction under 18 U.S.C. § 922(g)(1) and should list the offense as a Class C felony.

Brown was sentenced correctly, and nothing in this order or the amended judgment should

be read as amending his sentence. Further, this order and the amended judgment do not mean

Brown is automatically eligible for relief under the First Step Act. He must take that up with

the Bureau of Prisons. An amended judgment shall issue.

       IT IS SO ORDERED this 18th day of June, 2020.


                                                    UNITED STATES DISTRICT JUDGE
